           Case 2:18-cv-01562-GMN-EJY Document 39 Filed 12/10/20 Page 1 of 2




1                                 UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3
     MICHAEL T. MCLAUGHLIN,                          )
4                                                    )
                            Plaintiff,               )        Case No.: 2:18-cv-01562-GMN-EJY
5
            vs.                                      )
6                                                    )                    ORDER
     NEVADA DEPARTMENT OF                            )
7    CORRECTIONS, et al.,                            )
                                                     )
8
                            Defendant.               )
9           Pending before the Court is the Motion to Dismiss, or in the alternative, Motion for
10   Summary Judgment, (ECF No. 36), regarding the First Amended Complaint, (ECF No. 27),
11   filed by Defendants Nethanjah Childers, James Cox, Dwayne Deal, Frank Dreesen, James
12   Dzurenda, Nancy Flores, Jo Gentry, Jerry Howell, Monique Hubbard-Pickett, Howard Skolnik,
13   and Jim Gibbons (collectively, “Defendants”). Plaintiff Michael McLaughlin (“Plaintiff”) did
14   not file a response.
15          Also pending before the Court are the Motion to Dismiss and Motion for Summary
16   Judgment, (ECF Nos. 18–19), regarding the Complaint, (ECF No. 5), filed by Defendants
17   Childers, Dzurenda, and Hubbard-Pickett. Plaintiff did not file a response, but Childers,
18   Dzurenda, and Hubbard-Pickett filed Replies, (ECF Nos. 24–25).
19          This case arises from Plaintiff’s allegations regarding Defendants’ refusal to apply
20   Plaintiff’s good time credits toward his state court sentence. (See generally Compl., ECF No.
21   5). Plaintiff’s Complaint asserts various claims against Defendants for injunctive relief and
22   damages. (Id.). On January 21, 2020, Plaintiff moved to amend the Complaint, (See Mot.
23   Amend, ECF No. 10). While the Motion to Amend was pending, Defendants Childers,
24   Dzurenda, and Hubbard-Pickett moved to dismiss the Complaint, or for summary judgment.
25   (See Mot. Dismiss, ECF No. 18); (Mot. Summ. J., ECF No. 19). Thereafter, the Court granted


                                                Page 1 of 2
           Case 2:18-cv-01562-GMN-EJY Document 39 Filed 12/10/20 Page 2 of 2




1    in part and denied in part Plaintiff’s Motion to Amend, dismissing Plaintiff’s official capacity,
2    injunctive relief, and Eighth Amendment claims, but otherwise allowing leave to amend. (See
3    Order and R&R, ECF No. 26); (Order Adopting R&R, ECF No. 32). The Court docketed
4    Plaintiff’s proposed First Amended Complaint following the Magistrate Judge’s Order and
5    R&R regarding the Motion to Amend. (See Am. Compl., ECF No. 27).
6           Defendants now move to dismiss the FAC, or for summary judgment. (See Mot.
7    Dismiss, or, in the Alternative, Mot. Summ. J., ECF No. 36). Plaintiff did not file a response to
8    the Motion. Under this Court’s Local Rule 7-2(d), “[t]he failure of an opposing party to file
9    points and authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or a
10   motion for attorney’s fees, constitutes a consent to the granting of the motion.” Given that
11   Plaintiff has not opposed the Motion, the Court finds that Plaintiff has consented to granting
12   dismissal of the Amended Complaint.
13          Accordingly,
14          IT IS HEREBY ORDERED that Defendants’ unopposed Motion to Dismiss, (ECF No.
15   36), is GRANTED. Plaintiff’s Amended Complaint is DISMISSED without prejudice.
16          IT IS FURTHER ORDERED that the Motion to Dismiss, (ECF No. 18), and Motion
17   for Summary Judgment, (ECF No. 19), are DENIED as moot.
18          The Clerk of Court shall close the case and enter judgment accordingly.
19                     10 day of December, 2020.
            Dated this ___
20

21

22
                                                   ___________________________________
23
                                                   Gloria M. Navarro, District Judge
                                                   UNITED STATES DISTRICT COURT
24

25



                                                 Page 2 of 2
